— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered December 5, 1985, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s remark during defense counsel’s summation that "[djefense counsel has the right to call any witness she wants” did not deprive him of a fair trial. In her summation, defense counsel opened the door to the issue of control over possible witnesses by implying that the People had prevented certain witnesses from testifying or evidence from being presented (see, People v Hardwick, 122 AD2d 165). Even viewing the remark in its worst light, there is no "significant probability, rather than only a rational possibility * * * that the jury would have acquitted the defendant had it not been for the [remark]” (People v Crimmins, 36 NY2d 230, 242).
Finally, we find, under the circumstances, that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Spatt and Balletta, JJ., concur.